Title: Alexander Hamilton’s List of Candidates for Minister to France, 19 May 1794
From: Hamilton, Alexander
To: 


               
                  
                  [Philadelphia, 19 May 1794]
               

               
                  
                     Georgia
                     Nathaniel Pendleton (District Judge)
                 
                  
                  
                      
                     Baldwin
                      
                      
                  
                  
                     S. Carolina
                     J. Rutlege
                      
                      
                  
                  
                      
                     E. Rutlege
                      
                      
                  
                  
                      
                     C. C. Pinkney
                      
                      
                  
                  
                      
                     Pinkney (late Governor)
                      
                  
                  
                     North Carolina
                      
                      
                      
                  
                  
                     Virginia
                     T. Jefferson
                      
                      
                  
                  
                      
                     J. Madison
                      
                      
                  
                  
                      
                     McClurgh
                     }
                     Principles as toF. R. unknown
                  
                  
                      
                     J. Marshall
                  
                  
                      
                     E. Randolph
                      
                      
                  
                  
                      
                     Henry Lee
                      
                      
                  
                  
                     Maryland
                     Governor Johnson
                     }
                     ditto

                  
                  
                      
                     James McHenry
                  
                  
                      
                     Syms Lee
                      
                      
                  
                  
                      
                     Paca
                      
                      
                  
                  
                     Delaware
                      
                      
                      
                  
                  
                     Pensylvania
                     Thomas Mifflin
                      
                      
                  
                  
                      
                     W. Bingham
                      
                      
                  
                  
                      
                     Franklin (absent)
                      
                  
                  
                      
                     Bradford (Atty General)
                      
                  
                  
                      
                     Ingersol
                      
                      
                  
                  
                  
                     New Jersey
                      
                      
                      
                  
                  
                     New York
                     G. Clinton
                      
                      
                  
                  
                     Connecticut
                     Humphreys
                      
                      
                  
                  
                     Massachusetts
                     N. Hampshire
                      
                      
                  
                  
                      
                     Charles Jarvis
                      
                      
                  
                  
                      
                     James Sullivan
                      
                      
                  
                  
                      
                     E. Gerry
                      
                      
                  
               

            